Concurring Opinion.
McEnery, J.
The principle contended for by relator, that when the organic law provides for the removal of an officer it is exclusive of any other mode than that pointed out in the Constitution, admits of no controversy.
The Recorders’ Courts in the City of New Orleans are part of the judicial system provided for that City by the Constitution. Const., Art. 136.
The recorder is a judicial officer, possessing generally the power and authority of a judge. 4 Dali. 299.
But the Recorder’s Court is not a court of record within the meaning of Art. 196 of the Constitution. Therefore that article providing for impeachment of judges of courts of record can have no application to this case. The recorder is excluded from the rule of removal provided by said article and Art. 197 by Articles 201 and 93.
There are three modes provided by the Constitution for the removal of recorders of the City of New Orleans for high crimes and misdemeanors : (1) by suit before the Civil District Court, Parish of Orleans, in accordance with Art. 201; (2) by impeachment; (3) on address of two-thirds of the members elected to each house of the General Assembly. The last two modes are provided for by Art. 93 of the Constitution.
It is generally conceded that Art. 197 of the Constitution, vesting the sole power of impeachment in the House of Representatives, *844applies only to the officers mentioned in Art. 196. Article 93 is as follows: “The judges of all courts shall be liable to impeachment for crimes and misdemeanors. For any reasonable cause the Governor shall remove any of them on the address of two-thirds of the members elected to each house of the General Assembly. In every case the cause or causes for which such removal may be required shall be stated at length in the address and inserted in the journal of each house.”
There is a clear distinction between Arts. 196 and 93. If it had been intended that all judges should be impeached by the House of Representatives the Art. 196 would have said so, and Art. 93 would have been unnecessary. The impeachment mentioned in Art. 93 is not vested in the House of Representatives, and it was competent for the General Assembly to lodge it elsewhere. In all matters not prohibited by the Constitution the General Assembly is supreme.
If the Constitution had said that the City Council could impeach the recorder for high crimes and misdemeanors there would be an ■end «f the controversy. The Constitution not having forbidden the delegation of this power either directly or by implication, the General Assembly in the exercise of its supreme authority could vest it in the City Council of New Orleans. That Article 93 contemplated in the case of recorders a delegation of this power to the City of New Orleans is very plain from the text of Art. 198. It is significant that in this article, instead of using the word Governor or executive the words “ appointing power” are employed.
The article says: “ All officers against whom articles of impeachment may be preferred shall be suspended from the exercise of the functions of their office during the pendency of such impeachment, and except in case of the impeachment of the Governor the appointing power shall make a provisional appointment to replace any sus - pended officer until the decision of the impeachment.”
That this article applies also to another “ appointing power ” than the Governor or executive who issues commissions for original vacancies or to elected officers is very clear because of the omission of the words Governor or executive, a,nd the delegation by Art. 253 of the Constitution to the citizens of New Orleans of the right of appointing the several public officers necessary for the administration of the police of said City. The recorder is a necessary officer for such purposes, and the Art. 93 seems specially to have been *845framed for the purpose of allowing the City Council, by permission of the General Assembly, to impeach for high crimes and misdemeanors the recorders of the City of New Orleans. State ex rel. Behan vs. Judge, 35 An. 1075.
In my opinion any offence embraced in the description of Art. 196 of the Constitution, which is not a crime or misdemeanor, must be, for the removal of the recorders, prosecuted according to Art. 201.
I concur in the decree.